UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-4057


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEREMIAH DAVID VENNING,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:10-cr-00892-DCN-1)


Submitted:   October 5, 2012                 Decided:   October 22, 2012


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Ann Briks Walsh, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.   Sean Kittrell, Assistant United
States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeremiah David Venning seeks to appeal his conviction

and sentence for possession of ammunition by a convicted felon,

in violation of 18 U.S.C. § 922(g)(1) (2006).                    Venning pleaded

guilty pursuant to a plea agreement and was sentenced to thirty-

six months’ imprisonment.            On appeal, counsel for Venning filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting      there    are   no     meritorious     issues      for    appeal     but

questioning whether Venning’s guilty plea hearing complied with

Fed. R. Crim. P. 11; whether Venning’s waiver of his appellate

rights was valid; and whether the denial of Venning’s motion to

suppress was a miscarriage of justice.               The Government has moved

to dismiss the appeal as barred by Venning’s waiver of the right

to appeal included in the plea agreement.                 Venning has not filed

a supplemental pro se brief, despite an extension of time within

which to do so.

            Upon review of the plea agreement and the transcript

of the Rule 11 hearing, we conclude that Venning knowingly and

voluntarily     waived      his     right   to   appeal    his    conviction       and

sentence.         Accordingly,          because      Venning      knowingly        and

voluntarily entered into the waiver and the Government now seeks

to   enforce    it,    we   grant    the    motion   to   dismiss      in   part   and

dismiss Venning’s appeal as to his challenge to the denial of

his motion to suppress, as it is clearly within the waiver’s

                                            2
scope.       As to the remaining issues raised in the Anders brief,

we    find    them   without       merit,   and    affirm.     Finally,      we    have

reviewed the entire record in accordance with Anders and have

found no meritorious issues for appeal outside the scope of the

waiver.      We therefore affirm the district court’s judgment as to

all     issues     not     encompassed      by    Venning’s     valid     waiver    of

appellate rights.

              This court requires that counsel inform Venning, in

writing,      of   the     right   to   petition    the   Supreme    Court    of    the

United States for further review.                  If Venning requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Venning.

              We dispense with oral argument because the facts and

legal    contentions        are    adequately     presented    in   the    materials

before    the      court    and    argument     would   not   aid   the   decisional

process.

                                                               DISMISSED IN PART;
                                                                 AFFIRMED IN PART




                                            3